DETAILED ACTION
Status of the Claims
	Claims 1, 3-4, 7, 12-16 and 18-21 are pending in the instant application. Claims 3, 7, 12-14 and 18-20 have been withdrawn based upon Restriction/Election as discussed below. Claims 1, 4, 15-16 and 21 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date for instant claims 1-4, 6-8, 10-14 and 16-22 has been determined to be 07/12/2018, the filing date of the U.S. Provisional Application No. 62/696,955. The U.S. effective filing date for instant claim 15 has been determined to be 09/11/2018, the filing date of the instant application as the species PABA is not disclosed in the U.S. Provisional Application No. 62/696,955.
New Rejections-Necessitated by Amendment
Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear whether the saccharides recited in claim 4 are additional components in which case the claim should recite “further comprising”. Alternatively claim 4 could be interpreted as Applicant is intending to further limiting the saccharide incorporated in the saccharide base of claim 1. If the later, claim 4 fails to further limit claim 1 as described below. In either case it is unclear why tapioca syrup is recited in claim 4 in addition being recited in claim 1. Applicant is requested to correct the unclear subject matter described above.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
	Applicants have amended claim 1 to recite: “a saccharide base comprising tapioca syrup, palm oil, citric acid, and sunflower lecithin” where claim 4 fails to further limit in the embodiment where the saccharide is tapioca syrup which is already required by claim 1.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 4, 15-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over RODRIGUEZ (US 2016/0279058; published Sept, 2016) in view of WESTERLUND (US 2014/0161784; published June, 2014); LOWE (US 2016/0000843; published January, 2016); STOLL (US 2013/0309291; published November, 2013) in view of and Komaiko et al. (“Formation of Oil-in-Water Emulsions from Natural Emulsifiers Using Spontaneous Emulsification: Sunflower Phospholipids,” 2015; ACS; Journal of Agricultural and Food Chemistry, Vol. 63, pp. 10078-10088).
Applicants Claims
	Applicant claims an oral mucoadhesive drug delivery system comprising: a saccharide base comprising tapioca syrup, palm oil, citric acid, and sunflower lecithin; and a neurotrophic composition comprising cannabinoids and an organic magnesium chelate comprising 400 mg magnesium; and a chelating compound chosen from the group consisting of a salt of glycine, malic acid, tauric acid, and threonic acid (instant claim 1).
	Applicants elected species is: (a)(i) a saccharide base is a saccharide base comprising tapioca syrup, palm oil, citric acid, and sunflower lecithin; and a species of (b) neurotrophic composition is a magnesium chelate.
Claim interpretation:
	The preamble statement “An oral mucoadhesive delivery system” is being interpreted as an intended use that does not further limit the structure of the instant claims relative to the prior art.
Determination of the scope 
and content of the prior art (MPEP 2141.01) 
	RODRIGUEZ teaches a protein-based gel delivery system including bioactive compounds such as vitamins, minerals, medications, probiotics and other bioactive supplements (see whole document, particularly the title & abstract). RODRIGUEZ teaches their invention provides a nutritional medication, and that “This nutritional medication may act as both a pharmaceutical and nutraceutical, and may contain the active compound, such as an antibiotic, chemotherapeutic, or pain medication in conjunction with specific nutrients that may act synergistically with the medication to enhance efficacy and overall health of the patient.” ([0009]). RODRIGUEZ teaches their compositions include functional ingredients that provide stress relief, among others ([0017]).
	RODRIGUEZ teaches their delivery system may be formulated as a confectionary using fruit or other flavors ([0048]) (instant claim 21). RODRIGUEZ teaches the inclusion of Vitamin C, Vitamin D, Vitamin E, among other vitamins, as well as magnesium, among other minerals (claim 11) (instant claims 1; a neurotrophic composition, elected species magnesium; instant claims 15; a small molecule nutrient, Vitamins C, D, E). RODRIGUEZ teaches the inclusion of magnesium citrate malate ([0058])(magnesium chelate of citric acid and malic acid, instant claims 1). Regarding the RODRIGUEZ teaches including at least 0.5% 
	RODRIGUEZ teaches that their compositions may be formulated as a confectionary, and that “By removing a pre-determined amount of water content, the resulting gel resembles more of a gummy texture that may be chewed.” ([0047] & [0048])(an oral mucoadhesive delivery system).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of RODRIGUEZ is that RODRIGUEZ does not expressly teach a saccharide base including tapioca syrup, palm oil, citric acid and sunflower lecithin; the inclusion of cannabinoids; or the amount of magnesium is in the range of 25-400 mg.
	Regarding the RODRIGUEZ teaches including at least 0.5% of the daily percent daily values (e.g. recommended daily amount), however, RODRIGUEZ does not teach this amount is in the range of 25-400 mg. 
WESTERLUND teaches dietary supplement compositions including magnesium, such as magnesium malate, in a range of about 40 mg to about 400 mg, or about 10% to 100% recommended daily intake (RDI) ([0013] & [0061]) (instant claim 1, “an organic magnesium chelate comprising 25-400 mg magnesium”).
edible products such as gummy candy ([0079] & [0099]). Thus, it would have been prima facie obvious to include a cannabinoid, such as CBD, in the composition of RODRIGUEZ as the active ingredient therein for the treatment of for pain and/or stress (e.g. PTSD).
	STOLL teaches edible confectionery compositions made of natural ingredients and functional ingredients (see whole document, particularly the abstract) that can be a hard candy, soft candy, chewing gum, caramel, jelly bean, extruded food stuff, pressed tablet, coated or uncoated confection, or any other known confection type ([0004])(instant claim 16). STOLL further teaches that the functional ingredients include vitamins and minerals including magnesium ([0031] & [0039]) (instant claims 1, 6 & 17; neurotrophic composition is magnesium).
tapioca syrup as a sweetener that “provides a sweetness, body and humectancy that is similar to high fructose corn syrup but this natural sweetener is considered hypoallergenic.” ([0116], Examples 1-2, 7)(instant claim 2: tapioca syrup). STOLL teaches the inclusion of the inclusion of fats such as a medium chain triglycerides, vegetable oils ([0043]) and palm oil ([0064] & Example 7) (instant claim 2: palm oil). STOLL teaches the inclusion of a citric acid ([0034], [0042], [0059], and Example 1)(instant claim 2, citric acid). STOLL teaches the inclusion of soy lecithin ([0065] & Example 7)(instant claim 2, lecithin-generic).
	Regarding the inclusion of sunflower lecithin, as discussed above STOLL teaches the inclusion of soy lecithin ([0065] & Example 7), however STOLL does not include sunflower lecithin. Komaiko et al. teaches “There are a variety of sources that phospholipids can come from including soybeans, rapeseeds, or sunflowers. In the food industry, the term “lecithin” refers to a mixture of different types of phospholipids, whereas in some other industries it is mainly used to refer to phosphatidylcholine. Although phospholipids from soybean may be relatively cheap, they are difficult to find from a nongenetically modified source and need to be declared as an allergen on food labels. Therefore, interest in phospholipids from sunflowers is growing because they are not genetically modified and contain no declared allergens. The major disadvantage of sunflower phospholipids is that they are more expensive and difficult to extract. However, with public awareness of food 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a protein-based gel delivery system including bioactive compounds such as vitamins, minerals, medications, probiotics and other bioactive supplements, as suggested by RODRIGUEZ, said protein-based gel delivery system further including an active agent such as CBD, as suggested by LOWE, and magnesium such as magnesium malate in an amount of about 40 mg to about 400 mg, as suggested by WESTERLUND, said protein-based gel delivery system being in the form of an edible confectionery compositions made of natural ingredients and functional ingredients such as a gummy confectionary, as suggested by RODRIGUEZ, LOWE and STOLL, including vitamins and minerals, and particularly including tapioca syrup as a sweetener that “provides a sweetness, body and humectancy that is similar to high fructose corn syrup but this natural sweetener is considered hypoallergenic.”, palm oil as a suitable vegetable oil, citric acid as an antioxidant preservative and flavoring agent, and to include lecithin as an emulsifier, as suggested by STOLL, 
	Additionally, one skilled in the art would have been motivated produce the claimed composition because it is generally considered to be prima facie obvious to combine compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a composition that is to be used for an identical purpose.  The motivation for combining them flows from their having been used individually in the prior art, and from the being recognized in the prior art as useful for the same purpose.  As shown by the recited teachings, instant claims are no more than the combination of conventional components of gummy candy compositions.  It therefore follows that the instant claims define prima facie obvious subject matter.  Cf. In re Kerkhoven, 626 F.2d 848, 205 USPQ 1069 (CCPA 1980).
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 

Response to Arguments:
	Applicant's arguments filed 12/14/2020 have been fully considered and are moot in view of the new grounds of rejection raised in the instant office action. 
Conclusion
	Claims 1, 4, 15-16 and 21 are pending and have been examined on the merits. Claim 4 is rejected under 35 U.S.C. 112(d); and claims 1, 4, 15-16 and 21 and 22 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shimelis et al. (“Analysis of Active Cannabis Compounds in Edible Food Products: Gummy Bears and Brownies,” 2019, Shimelis, Olga, Kathy Stenerson, and Margaret Wesley. "Analysis of Active Cannabis Compounds in Edible Food Products: Gummy Bears and Brownies." pp. 7-8, including Reference #1, pp. 3-7, (2014) as provided) is cited as evidence of obviousness of producing gummy bears including cannabis. Wolkowicz, Ariella (“Edible Marijuana: A New Frontier in the Culinary World,” Honors Thesis, Johnson & Wales University, Fall 2012, pp. 1-114) is cited as teaching that “gummy candies are patient favorites” (p. .
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619      


/TIGABU KASSA/Primary Examiner, Art Unit 1619